        Case 5:20-cv-01056-PRW Document 14 Filed 07/20/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

JESSICA SHEETS,                               )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )         Case No. CIV-20-01056-PRW
                                              )
SONIC INDUSTRIES, LLC,                        )
                                              )
              Defendant.                      )

                                         ORDER

       Before the Court is Defendant’s “Motion to Dismiss and Brief in Support” (Dkt. 7)

(the “Motion to Dismiss”). The sole question presented by the Motion to Dismiss is

whether Plaintiff has adequately alleged a constructive discharge. For the reasons set forth

below, the Court finds that she has and therefore DENIES Defendant’s Motion to Dismiss.

                                       Background

       In relevant part, the Petition (Dkt. 1, Ex. 2) alleges as follows. Plaintiff, Jessica

Sheets, was Senior Director of Organizational Development and Employee Engagement of

Defendant, Sonic Industries, LLC (“Sonic”). In June of 2019, Sheets sustained a serious

neck injury that would require corrective surgery. She promptly notified her supervisors of

her need for surgery and, in the meantime, continued to work.

       In the lead up to her surgery, Christina Vaughan, one of her supervisors, made an

offhand remark to Sheets that the entire team, including Sheets, “was broken.” Jennifer

Buxton, another supervisor, echoed that sentiment at a later company convention: Buxton

asked the members of an audience to raise their hands if they had had surgery. Several


                                             1
           Case 5:20-cv-01056-PRW Document 14 Filed 07/20/21 Page 2 of 5




hands went up, to which Buxton commented something to the effect of, “Well, not as much

as Sheets!” Sheets protested, but Buxton pressed on: Sheets may appear well, Buxton told

the crowd, but “she’s broken.”

         Soon after, Sheets took time off to have surgery and recover.

         When she returned, she found that she had been stripped of a substantial number of

duties—as much as “60%” of her job—and that several subordinates had been taken out of

her chain of command. She also learned that Buxton had been spreading incorrect

information about her health while she was away.

         On October 23, 2019, Sheets contacted Terri Cox in human resources to complain.

At their meeting, Sheets asked Cox about another position for which she had been under

consideration, to which Cox replied that the position had since been filled. Cox also

confirmed that Sheets was correct in believing that Sonic would soon terminate her

employment.

         In early November of 2019, Sheets lodged a complaint through an attorney. Sonic

took no action in response. Sheets resigned from her position on November 22, 2019, and

began working for a new employer on December 2, 2019.

         Sheets then sued Sonic under the Americans with Disabilities Act (ADA), the

Oklahoma Anti-Discrimination Act (OADA), and the Family Medical Leave Act (FMLA).

Now, Sonic moves to dismiss all claims against it pursuant to Federal Rule of Civil

Procedure 12(b)(6). 1



1
    See Def.’s Mot. to Dismiss and Br. in Supp. (Dkt. 7).

                                              2
           Case 5:20-cv-01056-PRW Document 14 Filed 07/20/21 Page 3 of 5




                                     Standard of Review

          In reviewing a Rule 12(b)(6) motion to dismiss, all well-pleaded allegations in the

complaint must be accepted as true and viewed “in the light most favorable to the

plaintiff.” 2 While a complaint need not recite “detailed factual allegations,” “a plaintiff’s

obligation to provide the grounds of h[er] entitle[ment] to relief requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” 3 The pleaded facts must establish that the claim is plausible. 4

                                          Discussion

          Sheets asserts claims under the Americans with Disabilities Act, the Oklahoma

Anti-Discrimination Act, and the Family Medical Leave Act, each of which, as asserted, is

predicated on an adverse employment action. In this case, Sheets alleges that the adverse

employment action was a constructive discharge from employment.

          A constructive discharge from employment occurs when an employee is

discriminated against by their employer to the point where a reasonable person in their

position would have felt compelled to resign and then does so. 5 In essence, “a plaintiff

must show that she had no other choice but to quit. The conditions of employment must be




2
 Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007) (quoting David v.
City & Cnty. of Denver, 101 F.3d 1344, 1352 (10th Cir. 1996)).
3
  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation marks and
citations omitted).
4
    Id.
5
  Rivero v. Bd. of Regents of Univ. of New Mexico, 950 F.3d 754, 761 (10th Cir. 2020)
(quoting Green v. Brennan, ––– U.S. ––––, 136 S. Ct. 1769, 1777, 195 L.Ed.2d 44 (2016)).

                                               3
           Case 5:20-cv-01056-PRW Document 14 Filed 07/20/21 Page 4 of 5




objectively intolerable[.]” 6 Sonic argues that Sheets has failed to allege sufficient facts to

that end. While a close question, the Court ultimately disagrees.

         Sheets alleges that she was mocked by her supervisors in private and in public for

her health issues; that her supervisors spread misinformation about her health to her

coworkers; that she was stripped of substantial responsibilities and authority after her

surgery; that she was passed over for another position; and that she was under imminent

threat of termination. Individually, a few stray remarks in bad taste, gossip, a change in job

duties, a position not won, and a looming threat of termination may not be sufficient to

allege an objectively intolerable work environment that would compel the proverbial

reasonable employee to quit. 7 But in conjunction, and with the benefit of liberal inference

afforded to plaintiffs at this early stage, these allegations eke the accusation of constructive

discharge across the line of plausibility. 8 As such, the Court finds that Sheets has

adequately alleged a constructive discharge.


6
    Id. (citation and internal quotation marks omitted).
7
  See, e.g., Brown v. LaFerry’s LP Gas Co., 708 F. App’x 518 (10th Cir. 2017) (holding
that allegations of two highly offensive racist comments over a six-month period and a
supervisor’s dissemination of misinformation among the employee’s coworkers that
resulted in those coworkers giving the employee the “cold shoulder” were insufficient to
state a constructive discharge claim); Hiatt v. Colorado Seminary, 858 F.3d 1307 (10th
Cir. 2017) (holding that allegations of an increased workload of approximately two hours
per week and new requirements on taking sick leave and submission of notes were
insufficient to state a constructive discharge claim).
8
  Cf. Acrey v. American Sheep Industry Ass’n, 981 F.2d 1569 (10th Cir. 1992) (finding that
evidence that the employee believed her job was in jeopardy, that the employee had been
confronted by her supervisor with performance shortcomings, that job responsibilities had
been taken away from the employee, and that the employee received inadequate
information and training to perform her duties was sufficient to support a constructive
discharge claim).

                                                4
        Case 5:20-cv-01056-PRW Document 14 Filed 07/20/21 Page 5 of 5




                                      Conclusion

      For the reasons set forth above, the Court finds that Sheets has adequately alleged a

constructive discharge. Accordingly, the Court DENIES Defendant’s “Motion to Dismiss

and Brief in Support” (Dkt. 7).

      IT IS SO ORDERED this 20th day of July 2021.




                                            5
